       Case 2:18-cv-04003-JJT Document 23 Filed 12/04/18 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jason Lee Van Dyke,                                 No. CV-18-04003-PHX-JJT
10                  Plaintiff,                           ORDER
11   v.
12   Thomas Christopher Retzlaff,
13                  Defendant.
14
15          At issue is Plaintiff’s Motion to Strike (Doc. 18). Plaintiff moves to strike
16   Defendant’s Notice re: Death Threats Made by Opposing Counsel (Doc. 12). Plaintiff
17   moves to strike under Federal Rule of Civil Procedure 12(f), which allows the Court to
18   strike “from a pleading an insufficient defense or any redundant, immaterial, impertinent,
19   or scandalous matter.” Fed. R. Civ. P. 12(f).
20          Under Rule 12(f), only pleadings are subject to a Motion to Strike. Sidney-Vinstein
21   v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983). Defendant’s Notice does not fall
22   within the Rule 7(a) definition of a pleading, and thus Rule 12(f) is inapplicable here. Fed.
23   R. Civ. P. 7(a) (limiting the definition of “pleading” to complaints, answers, third-party
24   complaints and answers, and court-ordered replies). But Local Rule of Civil Procedure
25   7.2(m)(1) allows that a “motion to strike may be filed . . . if it seeks to strike any part of a
26   filing or submission on the ground that it is prohibited (or not authorized) by a statute, rule,
27   or court order.” LRCiv 7.2(m)(1). Insofar as the Court can tell, Defendant’s Notice was not
28   filed in compliance with any statute, rule, or court order. In fact, the Court is unsure what
       Case 2:18-cv-04003-JJT Document 23 Filed 12/04/18 Page 2 of 2



 1   Defendant hopes to achieve through filing the Notice, much less under what authority he
 2   filed it. Thus, the Court grants Plaintiff’s Motion to Strike (Doc. 18). However, the Court
 3   takes threats very seriously, and if Defendant has a request for the Court, he should file a
 4   motion supported by legal authority asking the Court to take some sort of action, at which
 5   point the Court could evaluate the merits of such a motion.
 6          IT IS THEREFORE ORDERED granting Plaintiff’s Motion to Strike (Doc. 18)
 7   and striking Defendant’s Notice re: Death Threats Made by Opposing Counsel (Doc. 12).
 8          Dated this 4th day of December, 2018.
 9
10
                                           Honorable John J. Tuchi
11                                         United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
